             Case 2:21-cr-00020-RAJ Document 18 Filed 03/02/21 Page 1 of 3




01

02

03

04

05

06                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
07                                      AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )             CASE NO. CR21-020 RAJ
09         Plaintiff,                     )
                                          )
10         v.                             )
                                          )             DETENTION ORDER
11   JUSTICE EMANUEL B. GALLOWAY,         )
                                          )
12         Defendant.                     )
     ____________________________________ )
13

14
     Offense charged:       Attempted Enticement of a Minor
15
     Date of Detention Hearing:    March 2, 2021.
16
            The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and
17
     based upon the factual findings and statement of reasons for detention hereafter set forth, finds
18
     that no condition or combination of conditions which defendant can meet will reasonably assure
19
     the appearance of defendant as required and the safety of other persons and the community.
20
            FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION
21
            1.      Defendant is alleged to have traveled to the Seattle area for the purpose of
22



     DETENTION ORDER
     PAGE -1
             Case 2:21-cr-00020-RAJ Document 18 Filed 03/02/21 Page 2 of 3




01 engaging in sexual intercourse with minor children. He has no ties to this District. His release

02 plan is to reside in Minnesota with his sister, although the sister will be moving in the next few

03 months to Pennsylvania and minor children would be present in her home. His health history

04 includes indication of mental health problems, although he has not received mental health

05 treatment.

06          2.     Defendant poses a risk of nonappearance based on pending charges, outstanding

07 warrants, substance abuse history, mental health history, lack of employment, and lack of a long

08 term release plan. Defendant poses a risk of danger based on the nature and circumstances of

09 the offense, substance abuse history, and mental health history.

10          3.     There does not appear to be any condition or combination of conditions that will

11 reasonably assure the defendant’s appearance at future Court hearings while addressing the

12 danger to other persons or the community.

13      It is therefore ORDERED:

14 1. Defendant shall be detained pending trial, and committed to the custody of the Attorney

15      General for confinement in a correction facility;

16 2. Defendant shall be afforded reasonable opportunity for private consultation with counsel;

17 3. On order of the United States or on request of an attorney for the Government, the person

18      in charge of the corrections facility in which defendant is confined shall deliver the

19      defendant to a United States Marshal for the purpose of an appearance in connection with a

20      court proceeding; and

21 4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel for

22      the defendant, to the United States Marshal, and to the United State Probation Services



     DETENTION ORDER
     PAGE -2
           Case 2:21-cr-00020-RAJ Document 18 Filed 03/02/21 Page 3 of 3




01     Officer.

02        DATED this 2nd day of March, 2021.

03

04
                                               A
                                               Mary Alice Theiler
                                               United States Magistrate Judge
05

06

07

08

09

10

11

12

13

14

15

16

17

18

19

20

21

22



     DETENTION ORDER
     PAGE -3
